Citation Nr: 0521358	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  02-06 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative changes of the lumbar spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Counsel



INTRODUCTION

The veteran served on active duty from August 1994 to May 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York which increased the initial evaluation for 
degenerative changes of the lumbar spine from 10 percent to 
20 percent disabling.  

The Board remanded the case in February 2004 for further 
development, and the case was returned to the Board in June 
2005.  


FINDINGS OF FACT

1.  The limitation of motion due to the veteran's low back 
disability does not more nearly approximate severe than 
moderate; forward flexion of the lumbar spine is greater than 
30 degrees.

2.  There is no neurological impairment of either lower 
extremity due to the low back disability, any intervertebral 
disc syndrome does not more nearly approximate severe than 
moderate; and there are no incapacitating episodes requiring 
bedrest prescribed by a physician.

3.  Lumbosacral strain is not present.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5293, 
5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the present appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The record reflects that through the statement of the case, 
supplemental statement of the case, and letters dated in 
August 2003 and February 2004, the veteran has been informed 
of the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence in support of his claim, and 
the evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In the present case, the claim was initially adjudicated by 
the RO in 2001.  Subsequently, extensive notification and 
evidentiary development were accomplished in accordance with 
the VCAA, and the claim was last adjudicated in March 2005 
after the final VCAA letter was issued in February 2004.  
There is no indication or reason to believe that that the 
ultimate decision of the RO on the merits of this claim would 
have been different had initial adjudication been preceded by 
complete VCAA notification and development.  In sum, the 
Board is satisfied that any procedural errors in the RO's 
development and consideration of this claim were harmless.  
Therefore, in the Board's opinion, there is no prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.  




Factual Background

On VA examination in September 2000, the veteran indicated 
that back pain symptoms began during service in 1998.  She 
complained of continued pain involving the back with numbness 
in the left leg which radiated down the front of the leg.  
She also reported problems with tingling in the right foot.  
She complained of fatigability of the legs.  There was lack 
of endurance due to her pain.  Treatment for her symptoms 
included activity modification, muscle relaxants, narcotic, 
analgesia, as well as visits to the pain treatment center 
with limited benefit.  On physical examination of the back, 
she had tenderness to palpation over the midline of the 
lumbosacral area.  There was no evidence of paraspinal spasm.  
Range of motion revealed forward flexion to 60 degrees, 
extension to 20 degrees, rotation of 30 degrees on both 
sides, and side bending to 30 degrees on both sides.  Sensory 
examination showed some decreased sensation at L2, L3, and L4 
dermatomes in the left lower extremity and decreased 
sensation in the L5 dermatome on the right.  She complained 
of pain on forward flexion and extension of the back.  The 
diagnostic impression was degenerative change, L2-3.  

An October 2000 VA medical record shows that the veteran was 
seen with complaints of continuous low back pain.  She 
reported left radicular leg pain while driving, bending, and 
climbing stairs.  The diagnostic impression included chronic 
low back pain.  

A February 2001 VA medical record notes that the veteran was 
seen for exacerbation of low back pain and spasm.  She 
reported a history of injury in 1997 during service with back 
pain appearing in 1998.  Tenderness to palpation over the 
entire lumbosacral spine and surrounding muscles was shown.  
The veteran had limited range of motion due to pain.  Spasm 
of the right thoracolumbar musculature was also noted.  X-ray 
studies revealed changes at the anterior aspect of the L2-3 
disk space, probably congenital in nature with associated 
pseudoarticulation and degenerative changes.  The diagnostic 
assessment was acute and chronic low back pain.  

An electromyography (EMG) performed in May 2001 disclosed a 
diagnostic assessment of bilateral lower extremity sensory 
neuropathy with no electrodiagnostic evidence of left 
lumbosacral spine radiculopathy.  

VA medical records dated from January 2001 to November 2002 
were received.   A June 2001 neurology record reflects that 
the veteran was involved in a motor vehicle accident in 1996 
with a probable compression fracture of the lumbar vertebrae 
at that time.  It was noted that she complained of loss of 
sensation in the right leg which had persisted.  Examination 
disclosed no evidence of myelopathy, radiculopathy or 
neuropathy.  An August 2002 record notes that the veteran was 
seen with complaints of chronic low back pain.  She reported 
burning pain which traveled down her right leg.  She achieved 
some relief with the combination of analgesics, NSAID's, 
muscle relaxers, and gabapentin but she continued to have 
difficulty with daily activities.  The diagnostic assessment 
was chronic low back pain with radicular symptoms.  

On VA spine examination in December 2002, the veteran 
complained of low back pain, and dull, aching, and some sharp 
pain that goes down her right leg.  Her treatment consisted 
of medication and some stretching.  Flare-ups occurred 
approximately two to three times per month and lasted four to 
five days, during which she was primarily housebound, but she 
was able to get out of bed and help take care of the 
children.  She was able to ambulate without any aid.  
Physical examination of the back disclosed no deformity, 
swelling or atrophy.  Palpation elicited no abnormality of 
temperature, crepitus or swelling.  Tenderness over the 
lumbosacral spine was shown.  Range of motion testing 
disclosed forward flexion to 60 degrees with pain from 45-60, 
extension to 20 degrees with pain from 10-20, left and right 
side bending to 30 degrees with pain from 20-30, and left and 
right rotation to 35 degrees.  Motor testing and neurological 
examination were normal.  It was noted that a magnetic 
resonance imaging (MRI) test in November 2002 resulted in a 
diagnostic impression of degenerative disc disease at L2-3.  
The examiner opined that the veteran's lower leg condition 
was not directly related to her lumbosacral spine condition.  

On VA peripheral nerves examination in December 2002, the 
veteran reported constant low back pain with numbness, and 
pins and needles sensations in the right leg.  She said she 
felt a heavy sensation in the right leg but denied any flare-
ups.  The diagnostic impression was veteran degenerative 
lumbosacral spine disease.  The examiner indicated that there 
was no evidence of lumbosacral spine radiculopathy and that 
her lower leg complaints were unrelated to the lumbar spine 
abnormalities.  

VA medical records dated from May 2002 to September 2003 
reflect that the veteran underwent physical therapy and 
attended the pain management clinic in connection with low 
back problems.  A November 2002 lumbar spine MRI notes a 
diagnostic impression of degenerative disc disease at L2-3, a 
cystic lesion posterior to S3, and a right adnexal cyst.  A 
June 2003 MRI study resulted in a diagnostic impression of 
unchanged degenerative disc disease between L2-3, stable 
meningeal cyst just posterior to the S-3 level, with no 
evidence of disc herniation, central canal stenosis or neural 
foramina narrowing.  

An April 2004 VA clinic progress note shows that the veteran 
reported chronic low back pain.  On physical examination, the 
veteran had pain over the erector spinous muscles with 
palpation, bilaterally.  Pain over the sacral area with 
palpation was also noted.  Over the right piriformis area 
there was significant pain with palpation.  Her gait was 
normal and she walked without the aid of assistive devices.  
Supine stretching of the piriformis muscles elicited 
significant pain similar to the daily pain that she 
experienced.  The diagnostic assessment was chronic low back 
pain, piriformis syndrome and meningeal cyst.  

On VA examination in September 2004, the veteran related that 
she had low back problems that had continued since active 
duty.  She complained of low back pain that radiated down her 
right leg into her foot with some numbness in her toes 
periodically.  She reported flare-ups which averaged once per 
week, lasting a half-day to a day during which she was 
primarily housebound.  She denied being told by a doctor to 
have total bed rest in the last year.  She denied bowel or 
bladder problems.  She did not use a cane, crutch, or walker.  
She can walk for approximately 10 minutes and then developed 
back pain.  She was able to fulfill her activities of daily 
living and could drive for approximately 20 minutes until 
back pain developed.  She could stand 15 to 20 minutes and 
sit for approximately 20 minutes.  Objective examination of 
the lumbosacral spine disclosed a slight rotation of the 
spine as she forward flexed.  Palpation of the lumbosacral 
spine elicited no abnormality of temperature, crepitus, or 
swelling.  There were no muscle spasm palpable and no muscle 
spasm as she performed her range of motion.  Tenderness to 
the paravertebral muscles was noted.  Range of motion testing 
disclosed forward flexion of 60 degrees with pain from 50 to 
60, extension to 25 degrees with pain from 15 to 25, left and 
right side flexion to 30 degrees with pain from 20 to 30, and 
left and right side rotation to 40 degrees with pain from 30 
to 40.  The veteran was able to fulfill the same range of 
motion with the same pain pattern with resistance against her 
back.  The degree of pain during range of motion would be 
mild to moderate and there was objective evidence of 
grimacing during the examination denoting pain.  There was no 
spasm.  The diagnostic assessment was low back strain with 
degenerative disc disease at L2-3 and radicular 
symptomatology.  

The examiner specifically noted that there was no listing in 
a standing position or significant guarding or muscle spasm.  
No significant abnormality of gait was demonstrated except 
that the veteran walked slightly stiffly.  The examiner 
indicated that considering the veteran's subjective history 
of flare-ups her range of motion would be approximately 50 
percent of what was elicited on examination.  No ankylosing 
of the lumbosacral spine was shown.  No objective evidence of 
neuropathy was shown on examination.  Normal reflexes 
sensory, motor, straight leg raises, toe and heel raises were 
shown.  The were no episodes of acute intervertebral disc 
syndrome requiring bed rest prescribed by a doctor in the 
last year.  It was the examiner's opinion that the veteran's 
service-connected back condition did limit her ability to 
work.  It was noted that she would need to find a position 
that would allow for no significant heavy bending, lifting, 
twisting, or prolonged standing.  The examiner indicated that 
the veteran was employable with those restrictions.  




Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  In Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 
(1991), to the extent that it conflicts with the precedents 
of the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  

In VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.  

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
residuals of fractured vertebra, without cord involvement, 
and with an abnormal mobility requiring a neck brace warrants 
a 60 percent rating.  For instances of demonstrable deformity 
of a vertebral body, an additional 10 percent rating is 
warranted.  Residuals of a fractured vertebra with cord 
involvement, requiring long leg braces, or being bedridden, 
warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  Complete bony fixation (ankylosis) of the spine at 
an unfavorable angle with marked deformity and ankylosis of 
major joints or without other joint involvement warrants a 
100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5286 
(2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2004).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).

Applying the schedular criteria of Diagnostic Code 5292 
(limitation of motion of the lumbar spine) to veteran's 
condition as demonstrated by medical evidence of record, the 
Board finds that measured limitation of motion was not more 
than moderate.  He had a 30-degree reduction in forward 
flexion, a 10-degree reduction in backward extension, and 
only a slight reduction in lateral rotation, and lateral 
bending.  This degree of impairment is not so severe as to 
warrant a higher level of disability and is adequately 
compensated by the current rating of 20 percent.  

Applying the schedular criteria of Diagnostic Code 5295 
(lumbosacral strain) to veteran's condition as demonstrated 
by the medical evidence of record, the Board finds that the 
manifestations were not more than 20 percent disabling.  In 
this regard, it is noted that the examiner specifically found 
that the criteria such as muscle spasms, guarding, or listing 
in a standing position as required for the higher (40 
percent) rating, were absent on examination.  Therefore, the 
criteria for the present (20 percent) rating more closely 
approximate veteran's symptoms.  

Based on the analysis above, the Board finds that neither 
Diagnostic Code 5292 (limitation of motion) nor Diagnostic 
Code 5295 (lumbosacral strain) would result in an evaluation 
of more than 20 percent disabling for lumbar spine 
disability.

For medical evidence of veteran's symptoms after September 
26, 2003, the Board looks to the VA medical examination of 
April 2004.  At that time, her forward flexion was 60 degrees 
(50 degrees with pain), and the combined range of motion was 
225 degrees (165 degrees with pain).  Application of these 
range of motion measurements to the General Rating Formula 
results in a rating of not more than 20 percent, even when 
limitation due to pain os considered in the range of motion 
measurements.  

With respect to the DeLuca factors, the Board notes that the 
veteran complains of constant pain, but even when range of 
motion measurements are adjusted to considers functional loss 
due to pain or weakness the result is a rating of no more 
than 20 percent disabling under the new rating schedule.  No 
evidence of weakened movement, excessive fatigability, or 
incoordination has been shown on examination.  

The Board notes that the veteran has been diagnosed with 
degenerative disc disease resulting in intervertebral disc 
syndrome.  In this regard, it is noted that radicular 
symptoms have been noted on some occasions, but those 
notations were apparently based on history and complaints 
reported by the veteran.  The objective neurological 
evaluations, including the EMG in May 2001, have not 
disclosed the presence of radiculopathy.  Similarly, although 
the diagnostic assessment in September 2004 included 
radicular symptomatology, the neurological examination at 
that time was negative for the presence of radiculopathy or 
neuropathy.  In addition, evidence demonstrates that the 
veteran has not required bed rest prescribed by a physician.  
Consequently, the Board concludes that a separate evaluation 
is not warranted for neurological impairment of either lower 
extremity, the disability would not warrant more than a 20 
percent evaluation under the former provisions of Diagnostic 
5293, and it would not be to the veteran's advantage to rate 
the disability on the basis of incapacitating episodes.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating at any time during the 
initial evaluation period.  

In sum, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent for the lumbosacral spine disorder.  


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
low back disability is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


